COURT OF APPEALS OF VIRGINIA


Present:    Judges Willis, Frank and Clements


HUFFMON RAY ELLIOTT
                                             MEMORANDUM OPINION*
v.   Record No. 2185-01-3                         PER CURIAM
                                                MARCH 12, 2002
JAMES L. NEIGHBORS AND
 ERIE INSURANCE EXCHANGE


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Huffmon Ray Elliott, pro se, on brief).

             (Dale W. Webb; Monica L. Taylor; Gentry Locke
             Rakes & Moore, on brief), for appellees.


     Claimant raises numerous issues in his opening brief.      On

appeal, this Court will not consider issues raised by claimant

which were not properly before the Workers' Compensation

Commission. 1   The questions before the commission and decided by


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
     1
       Claimant's allegations of fraud by various attorneys and
other individuals regarding the handling of his claim were not
before the commission at the February 15, 2001 hearing. The
only applications before the commission were employer's
application alleging claimant's return to work and claimant's
claim for mileage reimbursement. Moreover, the commission is
not the proper forum to adjudicate complaints against attorneys.
We agree with the commission that there is no support in the
record for claimant's conclusory allegation that Deputy
Commissioner Herring was biased against claimant, should not
have been allowed to hear the case, and discriminated against
claimant because of his race or pro se status. As the
commission noted, "claimant chose to leave the hearing after the
Deputy Commissioner reminded him that the Commission in 1999 had
already dismissed his fraud allegations. The Deputy
it, which are properly before this Court, are whether the

commission erred in (1) finding that James L. Neighbors and its

insurer (hereinafter referred to as "employer") proved that

claimant was able to return to his pre-injury work as of August

21, 1997; and (2) dismissing, without prejudice, claimant's

request for mileage reimbursement.         Upon reviewing the record

and the parties' briefs, we conclude that this appeal is without

merit.   Accordingly, we summarily affirm the commission's

decision.   Rule 5A:27. 2

                            I.   Return to Work

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.       R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

Factual findings made by the commission will be upheld on appeal

if supported by credible evidence.         See James v. Capitol Steel

Constr. Co., 8 Va. App. 512, 515, 382 S.E.2d 487, 488 (1989).

     The commission accurately summarized the relevant medical

records as follows:


Commissioner properly went on with the hearing after the
claimant chose to leave. The claimant's allegations of fraud by
his former counsel are beyond the jurisdiction of the
Commission."
     2
       Employer filed a Renewed Motion to Dismiss and Response to
Appellant's Pleading alleging that claimant failed to file
replacement briefs as ordered by this Court and failed to file a
complete and accurate Joint Appendix. However, we need not
address this motion, because our decision summarily affirming
the commission's opinion disposes of this appeal in employer's
favor.

                                   - 2 -
          On March 27, 1996, Dr. Rachna Patel wrote
          that the claimant's "loss of vision in his
          right eye has resulted in loss of depth
          perception and thus he should not operate
          heavy machinery and should not engage in
          occupations requiring precise visual
          acuity." Dr. Patel signed a Physical
          Capabilities Form on August 11, 1997,
          indicating that the claimant could return to
          full duty work with the only restriction
          that he cannot fly airplanes. In a
          September 5, 1997 letter, Dr. Sara A.
          Kaltreider wrote that the claimant's
          restrictions remained the same as those
          stated by Dr. Patel in March 1996. Due to
          the loss of depth perception, he should
          avoid working at heights, operating heavy
          machinery, and flying airplanes.

               According to the claimant's employer,
          James Lee Neighbors, the claimant returned
          to doing his regular work and performed his
          job well. After 30 days, the claimant quit.
          Neighbors agreed that operating a backhoe
          requires some depth perception. Neighbors
          stated that the claimant did not have any
          trouble despite his loss of vision in one
          eye. Neighbors testified: "He'd still be
          working for me today if he hadn't of quit."

     Dr. Patel's medical records and Neighbors' uncontradicted

testimony that claimant performed his pre-injury work, without

any problems, for a period of at least thirty days, despite some

light-duty restrictions, constitute credible evidence to support

the commission's finding.   Accordingly, we will not disturb that

finding on appeal.   "The fact that there is contrary evidence in

the record is of no consequence if there is credible evidence to

support the commission's finding."     Wagner Enters., Inc. v.

Brooks, 12 Va. App. 890, 894, 407 S.E.2d 32, 35 (1991).




                               - 3 -
                 II.   Mileage Reimbursement Claim

     Unless we can say as a matter of law that claimant's

evidence sustained his burden of proving his entitlement to

mileage reimbursement, the commission's findings are binding and

conclusive upon us.    See Tomko v. Michael's Plastering Co., 210
Va. 697, 699, 173 S.E.2d 833, 835 (1970).

     The commission dismissed claimant's request for mileage

reimbursement to his doctor's appointments on the ground that

claimant left the February 15, 2001 hearing and did not provide

evidence to support his application.     Absent such evidence, the

commission properly ruled that it could not consider claimant's

application, and dismissed his claim, without prejudice, stating

that he may file another application seeking mileage

reimbursement.

     We note that claimant makes reference in his brief to

information he may have filed with the commission and/or

employer's counsel in 1997 regarding mileage.    However, he

failed to present such evidence or bring it to the attention of

the deputy commissioner when this issue was before the

commission at the February 15, 2001 hearing.    Accordingly, we

cannot find as a matter of law that claimant's evidence

sustained his burden of proof.

     For these reasons, we affirm the commission's decision.

                                                           Affirmed.



                                 - 4 -